DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/4/2019 has been considered by the examiner.
Claim Objections
Claims 1, 3, 6, and 8 are objected to because of the following informalities:  articles prior to nouns appear to be missing. 
Specifically, in line 3 of claim 1, the article, “a” should be inserted between “comprising” and “plant” and inserted again prior to “plant product”.  
In claim 3, an article is missing between “than” and “serum” in line 2.
In claim 6, the article, “a” should be inserted between “comprises” and “seed” and the article “an” should be inserted prior to “embryo”. 
The acronyms recited in claim 8 should be spelled out prior to use and line 3 recites erroneous, “a or” after SEQ ID NO: 13. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claim 5 requires that the instant composition comprises plant material or plant tissue which is indistinguishable from the composition of claim 1, line a) requiring that the composition comprises a plant or plant product.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17, 18, and 20 recites the limitation "the method" in line 1 of each claim , respectively.  There is insufficient antecedent basis for this limitation in the claim since claim 15, from which all of the claims depend, is drawn to a method.  It appears that claims 17, 18, and 20 are intended to depend from claim 16 instead and the claims are interpreted accordingly.  However, this interpretation does not preempt the necessity for a clarifying amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Howard (USPgPub 2003/0163848) and the sequence alignment of instant SEQ ID NO: 3 with Geneseq db access no BEM83912 in CN 107158371 Sept 2017 by Shan et al.
Howard teaches a method of expressing a heterologous polypeptide into a plant by introducing a construct comprising a promoter (paragraphs [0051, 0052]) preferentially directing expression to the in the endoplasmic reticulum in the seed of a plant (paragraph [0058]) and expressing at least two copies polypeptide (paragraph [0077]) in the plant at levels of at least 10 mg/kg of whole seed (Table 4 and paragraph [0139]), as required by instant claims 16, 18, and 20. 
Howard et al. do not teach the heterologous polypeptide as the PEDV spike, S1, protein comprising SEQ ID NO: 3, as required by instant claim 16.
Shan et al. teach a PEDV spike protein sequence that shares 98.8% sequence identity with instant SEQ ID NO: 3, see the sequence alignment provided.
One of ordinary skill in the art prior to the effective filing date would have been motivated to have expressed SEQ ID NO: 3 of Shan et al. as the heterologous protein into a plant, as taught by Howard, to express high levels of at least 10 mg/kg of whole seed protein in corn for use as a food stock, see Table 4, paragraphs [0010, 0050, 007, and 0139], and 1-3 and 7-12 of Howard. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for expressing SEQ ID NO: 3 of Shan et al. as the heterologous protein into a plant, as taught by Howard, because Shan et al. teach generating the PEDV S1 protein by recombinant expression and Howard express a heterologous polypeptide in a plant by introducing a construct comprising a promoter (paragraphs [0051, 0052]).
Claims 1-7, 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Howard and the sequence alignment of instant SEQ ID NO: 3 with Geneseq db access no BEM83912 in CN 107158371 Sept 2017 by Shan et al. as applied to claims 16, 18, and 20 above, and further in view of the machine translation of CN 107158371; Sept 2017 by Shan et al. and Lamphear (Vaccine. 2004; 22: 2420-2424, cited in the IDS).
See the teachings of Howard and the sequence alignment of instant SEQ ID NO: 3 with Geneseq db access no BEM83912 in CN 107158371 Sept 2017 by Shan et al. above, satisfying limtations of instant claims 5, 6, 9, 11, 12 and 13. SEQ ID NO: 3 of Shan et al. is administered as an oral vaccine to stimulate mucosal IgA, see the abstract and the paragraph bridging pages 2-3 of the CN 107158371 machine translation. 
Neither Howard nor Shan et al. teach producing a protective response to PEDV (encompassed by the recited “vaccine” of instant claim 7) comprising a serum or milk antibody response that is at least 20 times greater than a serum antibody response in an animal that does not receive the vaccine,  as required by instant claims 1-4 and 7.
One of ordinary skill in the art prior to the effective filing date would have been motivated to have administered the PEDV spike protein sequence of Shan et al. expressed in the corn of Howard as a vaccine to pigs to avoid stress induced by conventional injection, the machine translation paragraph bridging pages 2-3 of Shan et al. and efficiently administer the vaccine to large numbers of pigs, see section 3.4 of Lamphear et al. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for administering the PEDV spike protein sequence of Shan et al. expressed in the corn of Howard as a vaccine because Lamphear et al. induce protective efficacy comprising a serum or milk antibody response that is at least 20 times greater than a serum antibody response in an animal that does not receive the vaccine in pigs upon oral administration of a TGEV spike protein expressed in corn, see the abstract, introduction, sections 2.1, 2.3, 3.1, and Figures 1-3. One of ordinary skill in the art prior to the effective filing date would have had a further reasonable expectation of success for inducing a protective immune response upon oral administration of the PEDV spike protein sequence of Shan et al. expressed in the corn of Howard because the PEDV of Shan et al. and the TGEV of Lamphear et al. are both porcine enteric coronaviruses. 
Claims 8, 10, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Howard, the sequence alignment of instant SEQ ID NO: 3 with Geneseq db access no BEM83912 in CN 107158371 Sept 2017 by Shan et al., the machine translation of CN 107158371; Sept 2017 by Shan et al.; and Lamphear (Vaccine. 2004; 22: 2420-2424, cited in the IDS), as applied to claims 1-7, 9, 11-13 16, 18, and 20 above, and further in view of the sequence alignment of instant SEQ ID NO 15 with Geneseq db access no AAW59700 in WO9821344 Oct 1998.
See the teachings of Howard, Shan et al., and Lamphear et al. above. None of the references teach SEQ ID NO: 15, as required by instant claims 8, 10, 17, and 19.
Geneseq db access no AAW59700 in WO9821344 Oct 1998 shares 100% sequence identity with instant SEQ ID NO: 15, see the sequence alignment provided.
One of ordinary skill in the art prior to the effective filing date would have been motivated to have included the sequence of Geneseq db access no AAW59700 in the vaccine comprising corn recombinantly expressing the PEDV spike protein of Howard, Shan et al., and Lamphear et al. to augment the immune response to the PEDV spike immunogen.  One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for including the sequence of Geneseq db access no AAW59700 in the vaccine comprising corn recombinantly expressing the PEDV spike protein of Howard, Shan et al., and Lamphear et al. because Geneseq db access no AAW59700 is recombinantly expressed in plants for oral injection of animals, see the excerpt provided with the sequence alignment. 
Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
SEQ ID NOs: 1, 2, and 25 and sequences that have at least 90% identity thereto are free of the prior art.
SEQ ID NOs: 12 and 13 are also free of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648